Citation Nr: 0801389	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for the veteran's 
service-connected total anacusis of the right ear disability.  

2.  Entitlement to service connection for a mental disorder, 
to include as secondary to the veteran's service-connected 
total anacusis of the right ear disability.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied a compensable rating 
for the veteran's service-connected total anacusis of the 
right ear disability and that denied service connection for a 
mental disorder.   

In his September 2005 substantive appeal, the veteran 
requested a travel board hearing at the RO before a Veterans 
Law Judge, but in October 2005, the veteran withdrew his 
request for a hearing.   

The issue of entitlement to service connection for a mental 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's current hearing impairment for his service-
connected right ear is at level XI.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, and no 
higher, for the veteran's  service-connected total anacusis 
of the right ear disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 
4.22, 4.85, 4.86 (2007); 38 C.F.R. §§ 4.85 to 4.87a (1979); 
38 C.F.R. §§ 4.85 to 4.87a (1975).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
A disability rating for hearing impairment under Diagnostic 
Code 6100 is determined by applying objective data from 
audiological tests to ratings tables published in the 
regulations.  38 C.F.R. § 4.85(h) (Table VII Percentage 
Evaluation for Hearing Impairment under Diagnostic Code 
6100).  

Pursuant to 38 C.F.R. § 4.85(a), the results from a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometer test for each ear are applied against the 
prescribed tables to determine the correct disability rating 
for a hearing impairment.  See 38 U.S.C.A. § 1155 
(authorizing the Secretary to create schedules for disability 
ratings based on the average impairments of earning 
capacity); 38 C.F.R. § 4.85(a) (establishing which tests are 
required to be used in rating a hearing impairment).  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  Here, since the required tests were 
given only once (at the March 2004 audio compensation and 
pension (C&P) examination) during the rating period, staged 
ratings are not warranted.  

The March 2004 C&P examination was conducted as required by 
38 C.F.R. § 4.85(a).  The puretone audiometric test results 
from that examination for the veteran's service-connected 
right ear measures 105 decibels for each of the frequencies 
of 1000 Hertz (HZ), 2000 Hz, 3000 Hz, and 4000 Hz.  Thus, the 
average puretone audiometric score for the right ear is 105 
decibels.  The veteran's speech recognition score for the 
right ear is zero percent.  

In order to calculate the disability evaluation, a Roman 
numeral designation for hearing impairment must first be 
determined.  Generally, the data from the audiology 
examinations is applied to Table VI of 38 C.F.R. § 4.85(h) to 
determine the Roman numeral designation.  Here, the 
intersection of the puretone threshold average (105) and the 
percentage of speech discrimination (0) intersect to yield a 
Roman numeral designation of XI.  

Based on the pattern of his hearing loss, however, the 
special rules of 38 C.F.R. § 4.86(a) govern how the hearing 
acuity Roman numeral designation is determined.  Since the 
veteran's score for each of the four Hertz levels is 55 
decibels or greater, the hearing test data is applied to both 
Table VI and Table VIa of 38 C.F.R. § 4.85(h), and the higher 
Roman numeral designation will be used to determine the 
percentage evaluation for hearing impairment.  38 C.F.R. 
§ 4.86(a).  Applying the puretone threshold average score 
(105) to Table VIa also yields a Roman numeral designation of 
XI.  

If impaired hearing is service-connected in only one ear, in 
order to determine the disability rating from Table VII, the 
nonservice-connected ear is assigned a Roman numeral 
designation of I.  38 C.F.R. § 4.86(f).  Since the veteran is 
not service connected for his left ear, a Roman numeral 
designation of I will be used for that ear.  

To determine the percentage evaluation, the hearing acuity 
Roman numeral designations for each ear are applied to 
Table VII in 38 C.F.R. § 4.85(h), which sets forth the 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100.  Applying Roman numerals XI for the right ear and 
Roman numeral I for the left ear to Table VII, the result is 
a 10 percent disability rating for the current level of 
hearing impairment.  

But the veteran was granted service connection for his right 
ear disability on the basis of a pre-existing disability that 
was aggravated during service.  The regulations provide that 
in cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  It is therefore necessary to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service.  Ibid. 

When the veteran entered active service, his entrance 
examination revealed hearing within normal limits for his 
left ear, but a hearing disability in his right ear.  As 
relevant here, the audiometric scores on the veteran's 
entrance examination for the right ear were: 75 decibels at 
1000 Hertz (Hz); 70 decibels at 2000 Hz, and 70 decibels at 
4000 Hz.  The veteran's hearing at 3000 Hertz was not 
measured, so in terms of the current schedule (see 38 C.F.R. 
§ 4.85(d)), the degree of disability at the time of entrance 
is not ascertainable and no deduction will be made.  See 
38 C.F.R. § 4.22.  

Accordingly, since the veteran had been assigned a 
noncompensable disability rating, his claim for an increased 
disability rating for his total anacusis of the right ear 
disability is granted and a rating of 10 percent, and no 
higher, is assigned.  A higher rating is not warranted 
because the maximum schedular rating possible with impaired 
hearing that is service-connected in only one ear is a 
10 percent rating.  See Table VII, 38 C.F.R. § 4.85(h).  

In order for the left ear to be treated as service connected, 
hearing impairment in the right ear must be compensable to a 
degree of 10 percent or more, as is the case here, and 
hearing in the left ear must meet the provisions of 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.383(a)(3) (2007).  Here, however, 
the veteran does not have a hearing loss disability of the 
left ear in accordance with the provisions 38 C.F.R. § 3.385.  
Rather, on VA audiological examination in March 2004, pure 
tone thresholds, in decibels, were as follows for the left 
ear:  20 at 500 Hz; 15 at 1000 Hz; 25 at 2000 Hz; 20 at 3000 
Hz; and 20 at 4000 Hz.  Speech audiometry revealed speech 
recognition ability of 100 percent in the left ear.

The veteran makes many arguments about how much worse his 
hearing is now than it was when he was granted service 
connection.  But this increased rating is not the result of a 
worsening hearing impairment of the right ear.  Rather, it is 
the result of amendments to the criteria for rating hearing 
impairment disabilities.  For example, if either the 
regulations in effect at the time of the veteran's entrance 
to service, or the regulations in effect at the time service 
connection was granted in 1980 were applied, the data would 
have yielded disability rating of 10 percent at the time of 
the veteran's entry into service.  See 38 C.F.R. §§ 4.85 to 
4.87a (1975); 38 C.F.R. §§ 4.85 to 4.87a (1979).  But when 
the entrance examination data is applied against the criteria 
set forth in the regulations in effect at the time the 
veteran filed this claim in September 2003, the degree of 
disability at the time of entrance is not ascertainable, as 
discussed above, and no deduction will be made.  See 
38 C.F.R. § 4.22.

Finally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, prior to the initial adjudication of his claim, 
the veteran was provided adequate notice by means of a 
December 2003 letter from the RO.  There is no indication of 
any relevant records that the RO failed to obtain, and the 
veteran was provided with a VA audiological examination in 
March 2004.  Therefore, the duties to notify and assist have 
been satisfied.


ORDER

Entitlement to a 10 percent disability rating, and no higher, 
for total anacusis of the right ear is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's service connection claim for a mental disorder 
includes both a direct service connection claim and a 
secondary service connection claim.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Service connection on a secondary basis may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran was afforded a mental disorders C&P examination 
in February 2004.  After examining the veteran, the C&P 
examiner stated that he believed some of the veteran's 
depression is secondary to his hearing impairment, but that 
there were numerous other factors that contribute to his 
depression.  He concluded that he did not know how to assign 
a percentage that is attributable specifically to the hearing 
impairment.  

The February 2004 C&P examination report is inadequate in 
many respects.  First, the examiner did not review the claims 
file, so he had no access to the veteran's service medical 
records, the treatment records and testing with respect to 
the veteran's service-connected total anacusis of the right 
ear disability, or the records of extensive psychiatric 
treatment since service.  Second, the C&P examiner provided 
no opinion as to whether any mental disorder had its onset 
during active military service or within one year following 
discharge.  Third, while the examiner believed that the 
depression was secondary to the hearing impairment, he 
provided no reasoning so as to make clear whether he meant 
that the hearing impairment caused the mental disorder or 
instead, makes the mental disorder worse than it would 
otherwise be in the natural progression of that disorder.  
Without such information, the record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the RO/AMC should make 
arrangements for another examination to determine the 
veteran's currently diagnosed mental disorder(s) and the 
relationship between the veteran's service-connected hearing 
impairment disability and his diagnosed mental disorder(s).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

Since the most recent mental health treatment records in the 
claims folder are from February 2006, the claims folder 
should be updated with recent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
facilities where he was treated for mental 
health dating from February 2006, and make 
arrangements to obtain any identified 
records. 

2.  Then, make arrangements for the 
veteran to have an appropriate examination 
to determine whether the veteran has any 
current mental disorders, and if so, the 
relationship of each disability to the 
veteran's service-connected total anacusis 
of the right ear disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all current diagnoses of 
mental disorders; 

(b) For each diagnosis, determine whether 
it is as likely as not (that is, a 
50 percent probability or greater) that 
its onset occurred during the veteran's 
active military service from December 1975 
to December 1979, or within one year 
thereafter; 

(c) For each diagnosed mental disorder 
that did not have its onset during the 
veteran's active military service, 
determine whether it is at least as likely 
as not (that is, a 50 percent probability 
or greater) that the veteran's service-
connected total anacusis of the right ear 
disability:  (i) caused the diagnosed 
mental disorder; (ii) makes the diagnosed 
mental disorder worse than it would 
otherwise be in the natural progress of 
that mental disorder; or (iii) is not 
related to the diagnosed mental disorder.  

(d) For each diagnosed mental disorder, if 
any, that did not have its onset during 
the veteran's active military service, but 
as likely as not makes the diagnosed 
mental disorder worse than it would 
otherwise be in the natural progress of 
that mental disorder (that is, the mental 
disorders discussed in paragraph (c)(ii), 
above), describe the nature of, and the 
level of disability of, that diagnosed 
mental disorder before the right ear 
disability began making it worse.  If that 
is not possible, describe: (i) the level 
of disability of each such diagnosed 
mental disorder at the earliest point of 
time it is possible to describe its level, 
(ii) what the level currently would be due 
to the natural progression of the mental 
disorder, and (iii) the current level of 
mental disorder as a result of the 
aggravation by the service-connected total 
anacusis of the right ear disability.    

(e) For each matter, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

(f) To the extent the examiner's diagnoses 
or opinions are contrary to others 
contained in the record, the examiner 
should address how and why his or her 
opinion is different.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


